FILED
                             NOT FOR PUBLICATION                            DEC 17 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CELSO HERNANDEZ-AGUIRRE,                         No. 12-73578

               Petitioner,                       Agency No. A092-430-689

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Celso Hernandez-Aguirre, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for

review and remand.

      Hernandez-Aguirre contends that there is no rationale for concluding that his

voluntary return to Mexico terminated his accrual of continuous physical presence,

where he had already accrued ten years of continuous physical presence at the time

he accepted voluntary return. Because Hernandez-Aguirre raised this contention to

the BIA, and the BIA did not consider it, we remand to the agency to consider in

the first instance whether a voluntary return interrupts an alien’s accrual of

continuous physical presence where an alien has already accrued ten years of

continuous presence at the time he accepts voluntary return. Coronado v. Holder,

759 F.3d 977, 987 (9th Cir. 2014) (under the ordinary remand rule, we do not

decide a claim the agency has not addressed, but remand the claim to the agency to

consider in the first instance).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     12-73578